Citation Nr: 0919652	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) for the period from June 
1, 2004 until May 31, 2005.

2.  Entitlement to a total disability rating based on 
hospitalization for PTSD during the period from June 1, 2005 
until August 31, 2005.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning September 1, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from November 1967 to January 1970, to include a 
tour of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, assigned a 
temporary total evaluation for the Veteran's service-
connected PTSD for the period from November 18, 2003 until 
March 31, 2004, and continued an evaluation of 50 percent for 
PTSD from April 1, 2004.

A January 2007 rating decision found clear and unmistakable 
error in a May 2004 rating decision.  The January 2007 
decision provided a temporary total evaluation from July 18, 
2003 until October 31, 2003, and increased the Veteran's 
evaluation to 70 percent, effective November 1, 2003.  
Additionally, the decision extended the second temporary 
total evaluation period, which began November 18, 2003, to 
the end of May 2004.  A 70 percent evaluation was assigned 
beginning June 1, 2004.

The Veteran's notice of disagreement filed in April 2005 also 
instituted an appeal of the January 2005 denial of individual 
unemployability.  The Veteran was granted entitlement to 
individual unemployability based on total disability 
effective June 1, 2004, which acted as a full grant of 
benefits.  The issue of entitlement to individual 
unemployability is therefore no longer on appeal, and is not 
addressed further in this decision.


FINDINGS OF FACT

1.  For the period of June 1, 2004, until May 31, 2005, the 
Veteran's PTSD was manifested by nightmares and flashbacks, 
alcoholism, social isolation, and panic attacks.  The Veteran 
did not experience such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, the intermittent 
inability to perform activities of daily living, 
disorientation, or significant memory loss.

2.  The Veteran was hospitalized at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia, for the period from 
June 1, 2005, until August 5, 2005, for treatment of his 
service-connected PTSD.

3.  For the period beginning September 1, 2005, the Veteran's 
PTSD has been manifested by alcoholism and paranoia.  The 
Veteran has demonstrated logical thought processes, the 
ability to maintain personal hygiene and other activities of 
daily living, and a normal memory.  He has not shown 
disorientation, and has displayed no inappropriate behavior.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period of June 1, 2004 until May 31, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  A temporary total evaluation based on hospitalization is 
warranted for the period from June 1, 2005 until August 31, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.29 (2008).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period beginning September 1, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In this case, notice complying with Vazquez-Flores was not 
provided to the Veteran.  A VCAA notice letter was sent to 
the Veteran in August 2004.  Through this notice, the Veteran 
was informed of the evidence necessary to support his claim, 
including evidence then of record and evidence that was still 
needed.  The letter informed the Veteran of what evidence VA 
was responsible for retrieving, as well as what evidence VA 
would make reasonable efforts to obtain.  This letter did 
not, however, inform the Veteran of the Diagnostic Codes 
applicable to his disability, and the requirements for a 
higher rating; rather, the letter only informed the Veteran 
that he needed to show his disability had worsened.

Notice error "is prejudicial if it affects the 'substantial 
rights' of the parties in terms of 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103, 114 (2005) (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 554 (1984)), overruled on other 
grounds by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Failure to inform the Veteran of what further 
information is needed to substantiate the claim has the 
"natural effect" of prejudicing the Veteran, and 
"substantially defeat[s] the very purpose" of the VCAA 
notice requirements.  Id. at 122 (citing Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004)).  When notice error 
has the natural effect of producing prejudice to the Veteran, 
"it is the Secretary's burden to demonstrate lack of 
prejudice in terms of the fairness of the adjudication."  
Id. at 121 (citing Kotteakos v. United States, 328 U.S. 750 
(1946)).  See also Shinseki v. Sanders, No. 07-1209, slip op. 
at 3 (U.S. Apr. 21, 2009) (noting that the United States 
Court of Appeals for Veterans Claims has held that the 
failure to explain what further information is needed to 
support a claim "has the 'natural effect' of harming the 
claimant."). 

Initially, the Board finds that the failure to fully inform 
the Veteran of the evidentiary requirements for an increased 
rating for his PTSD was error, and had the "natural effect" 
of prejudicing the Veteran.  Mayfield, 19 Vet. App. at 122.  
In this case, however, the Board finds that the Veteran was 
not actually prejudiced.  The notice defect in this case was 
cured by actual knowledge on the part of the claimant.  See 
Vazquez-Flores, 22 Vet. App. at 48 ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
The Veteran's representative made clear in the April 2009 
informal hearing presentation that she understood - and by 
implication, that the Veteran understood - the requirements 
for an increased evaluation.  On page three of the informal 
hearing presentation, the representative listed the 
requirements for a 100 percent schedular evaluation for PTSD, 
and then proceeded to apply the criteria to support her 
argument that the Veteran is entitled to a 100 percent 
evaluation.  Therefore, the Board finds that the Veteran was 
not prejudiced by any VCAA notice error.

VA's duty to assist the Veteran in the development of his 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
obtained the Veteran's service treatment records.  VA 
provided examinations for the Veteran's PTSD in August 2004 
and March 2006.  The Veteran submitted private medical 
records concerning his treatment for PTSD, and numerous 
statements from other individuals supporting his claim, all 
of which have been associated with his claims folder.  VA has 
also obtained records from the Social Security Administration 
indicating the grant of disability benefits effective 
December 2003, and an April 2004 examination report from the 
Delaware Disability Determination Service.  The Veteran did 
not request a hearing in conjunction with his claim.  

The Board observes the Veteran's representative's contention 
that because the most recent VA PTSD examination was in March 
2006, a current VA examination to evaluate the Veteran's 
current level of disability is required before the Board 
makes its final determination in this appeal.  The Board 
acknowledges that it has been over three years since the 
Veteran's last examination, which was in March 2006.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, the Veteran has not contended 
that his disability has worsened; the August 2006 VAMC 
records, in fact, show that the Veteran's condition has 
improved since the March 2006 examination.  Even were the 
Board to infer a claim that his disability was worse than at 
the time of the March 2006 examination, there is no evidence 
beyond the contentions of the Veteran and his representative 
that the Veteran's PTSD has gotten worse.  Cf. Caffrey, 6 
Vet. App. at 381 (appellant presented a letter from his 
rehabilitation counselor suggesting that the appellant's 
condition had become worse, and also presented a private 
examination report, prepared during the pendency of the 
appeal which also suggested that the appellant's condition 
was more severe than his rating indicated.  Thus, the 
appellant had presented evidence indicating both that there 
had been a material change in his condition and that his 
current rating was insufficient.  Therefore, current VA 
examination was warranted).  Because the Veteran in this case 
has not presented any evidence indicating that there has been 
a material change in his disability or that the current 
rating may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2008); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the March 2006 VA examination was adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

The Veteran's representative asserted that the record is 
incomplete, noting that the last available records in the 
file are from August 2006.  The Veteran has not asserted, 
however, that he is currently receiving treatment for his 
PTSD, or that there are existing records subsequent to August 
2006 that would support a 100 percent evaluation.  There is 
no basis to remand the Veteran's claim to obtain records from 
subsequent to August 2006 that may or may not exist and may 
or may not be relevant to the Veteran's claim.

Further, the claim that documents are missing does not 
suffice to warrant a remand.  The Veteran asserts that there 
are "hardly any notes reflecting treatment" from his 
hospitalization from June until August 2005, and that page 
three of a three-page report from June 30, 2005 is missing.  
The Board finds that the Veteran is not prejudiced by a lack 
of records from his hospitalization, or a missing page from a 
record from during the period of that hospitalization.  The 
Board is not considering the appropriate rating for the 
period during which the Veteran was hospitalized; by way of 
this decision, that period is being granted a total 
evaluation under 38 C.F.R. § 4.29.  The Board is only 
considering the applicable evaluations for the period from 
June 1, 2004 until May 31, 2005, and beginning September 1, 
2005.  Initially, the records created during his 
hospitalization would not be relevant to the evaluation for 
the period prior to his hospitalization, as they do not 
reflect his status from prior to his hospitalization.  As to 
the period subsequent to the hospitalization, the Board has 
the Veteran's discharge records.  Discharge records show the 
last account of Veteran's condition prior to the period under 
consideration; this record is therefore much more relevant 
and probative to the issue of the evaluation beginning 
September 1, 2005 than any records during a period in which 
the Veteran was hospitalized.  Simply put, records from the 
Veteran's hospitalizations, including a report of the 
Veteran's condition on June 30, 2005, are not necessary 
evidence; the discharge report from August 5, 2005 provides a 
fuller picture of his disability following his discharge.

Finally, the Veteran's assertion that the VA should obtain 
Social Security Administration records from prior to the June 
2003 decision granting him disability benefits is not 
supportable.  Records from prior to June 2003 are not 
relevant to determining the status of the Veteran's condition 
as of June 1, 2004.  VA has already determined that the 
Veteran is disabled by his PTSD, and the only current 
question is the level of that disability beginning June 1, 
2004.

In sum, the Veteran has not asserted a viable basis for 
remanding the case to obtain additional evidence.  The Board 
finds that it has fully sufficient evidence of record to make 
an accurate determination on the Veteran's claim.

Significantly, other than the claims by the Veteran and his 
representative discussed previously, neither the appellant 
nor his representative have identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Increased Rating for Posttraumatic Stress Disorder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Since June 1, 2004, except for periods of 
temporary total evaluations due to hospitalizations, the 
Veteran's PTSD has been rated at 70 percent, which, under the 
General Rating Formula for Mental Disorders (found at 38 
C.F.R. § 4.130) requires a showing of the following:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

38 C.F.R. § 4.130.  For the PTSD rating to increase to a 100 
percent schedular rating, the Veteran would have to 
demonstrate:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

Id.  

The Veteran could also be entitled to a total disability 
rating if the evidence shows that his service-connected 
disability has required hospital treatment at a VA hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29.

June 1, 2004 to May 31, 2005

The Veteran was examined in April 2004 by the Delaware 
Disability Determination Service.  The Veteran was 
hospitalized at the VA hospital in Martinsburg, West 
Virginia, at the time of the examination, and a friend drove 
the Veteran to the examination.  The Veteran's appearance was 
"somewhat neglected and careless," and he had some body 
odor.  The Veteran had a history of alcohol abuse, but 
believed that he had overcome the habit.  During the 
examination, he made satisfactory eye contact with the 
examiner.  The Veteran was aloof, seclusive, guarded, and 
inhibited during the examination.  He was depressed and had a 
flat affect.  He did not have suicidal or homicidal ideation, 
but he did indicate paranoid delusions and auditory 
hallucinations.  His speech was coherent and relevant, and he 
did not demonstrate looseness of thought associations or 
rambling speech.  He was alert and fully oriented, and had a 
"well preserved" memory for recent and remote events.  The 
Veteran had some insight, but had poor control of his 
impulses.  The examiner diagnosed the Veteran with 
schizophrenic disorder.  The examiner determined the 
Veteran's Global Assessment of Functioning (GAF) score to be 
a 50, which indicates "[s]erious symptoms . . . [or] any 
serious impairment in social, occupational, or school 
functioning . . . ."  American Psychiatric Association, 
Diagnostic Criteria from DSM-IV (DSM-IV) 47 (1994).

The Veteran was given a PTSD examination in May 2004 in 
conjunction with his original claim for service connection.  
He was brought to the examination by a close friend from 
Vietnam.  The Veteran informed the examiner that he 
experienced nightmares of death and seeing graves from 
Vietnam.  He had flashbacks to his time in Vietnam, and would 
be startled by loud noises.  He considered himself isolated, 
and avoided crowds or other people whenever possible.  He did 
not experience any emotion when loved ones died.  He had 
attempted self-medication, but had overdosed on multiple 
occasions on pills and alcohol.  He was no longer suicidal 
since he began taking antidepressants.  During the 
examination, the Veteran was alert and oriented, with a 
dysthymic mood and a flattened affect.  His speech was clear 
and relevant, but he had difficulty focusing and the examiner 
noted mild short-term memory loss.  The examiner determined 
that the Veteran had adequate insight.  The Veteran denied 
auditory or visual hallucinations.  The Veteran had a history 
of alcoholism, but had not drunk alcohol in the previous 
year.  The examiner diagnosed PTSD, chronic, moderate to 
severe.  The examiner determined the Veteran's Global 
Assessment of Functioning (GAF) score to be a 52, which 
indicates "[m]oderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . ."  DSM-IV 47.

The Veteran was examined again in August 2004.  The examiner 
noted that the Veteran saw his 23-year-old daughter 
occasionally.  The Veteran said he had not worked since July 
of 2003, indicating that his PTSD and diabetes prevented him 
from working.  The Veteran stated he attended two Alcoholics 
Anonymous meetings each day.  He had a close relationship 
with two fellow Vietnam Veterans, whom he saw on a regular 
basis.  The Veteran received counseling twice per month.  The 
Veteran told the examiner that he had a difficult time 
blending in with society.  He was fearful of crowds, and had 
a tendency to isolate himself.  The examiner noted that the 
Veteran was alert and oriented, with normal speech rate and 
tone and a logical thought process.  His short and long term 
memory was intact.  He was neatly and casually dressed.  The 
Veteran denied suicidal or homicidal thoughts or plans.  
There were no indications of obsessive thoughts or 
ritualistic behavior.  The Veteran denied feeling depressed 
or anxious.  He was sleeping five hours per night, and had 
nightmares about Vietnam three to four times per week.  The 
examiner found no evidence of delusions, but the Veteran had 
experienced brief hallucinations upon waking up after dreams.  
He would have panic attacks once a month, and was quite 
uneasy in crowds.  The Veteran continued to experience 
flashbacks, especially in wooded areas.  He informed the 
examiner that he had not had an alcoholic beverage in nine 
months.  The examiner continued the Veteran's diagnosis of 
PTSD, indicating it was chronic and moderate.  The Veteran 
had a GAF score of 60, which, like the previous score of 52, 
indicated moderate symptoms.

The Veteran submitted statements from his brother and his 
brother's fiancee in August 2004.  The Veteran's brother 
stated that prior to the Veteran's most recent inpatient 
treatment, the Veteran had isolated himself, spending his 
time drinking alcohol and taking drugs.  After his treatment, 
the Veteran continued to relapse into drug and alcohol abuse, 
which would cause him to become extremely depressed.  The 
fiancee of the Veteran's brother stated that the Veteran had 
lived with her and the Veteran's brother.  The Veteran was 
very loud at night because of nightmares.  He had a hard time 
expressing himself, and would get frustrated easily.  At 
times, the Veteran would stay in his rooms for days at a 
time.

Notably, the January 2007 rating decision found that the 
Veteran was entitled to compensation for individual 
unemployability effective June 1, 2004 based on the fact that 
the Veteran had not worked since 2004, and the fact that he 
spent a significant amount of time receiving inpatient 
treatment.

The evidence does not support a finding that the Veteran is 
entitled to a 100 percent evaluation for the period from June 
1, 2004 to May 31, 2005.  There is no evidence that the 
Veteran was totally socially impaired, and despite the 
finding of individual unemployability, no evidence that the 
Veteran was unable to obtain employment.  

A 100 percent evaluation is appropriate for severe symptoms.  
The report from the April 2004 examination, which was done 
during a period of inpatient treatment for the Veteran, 
indicated serious symptomatology.  Reports from examinations 
performed subsequent to his hospitalization, however, showed 
improvement, and found moderate symptoms.  The 100 percent 
evaluation criteria provides numerous examples of 
symptomatology that could warrant a 100 percent evaluation, 
including gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, the inability to perform the 
activities of daily living, disorientation, and memory loss.  
The Veteran did not meet these criteria.  The examiners found 
that the Veteran's thought processes were good, and that he 
was able to communicate well.  The Veteran indicated some 
hallucinations during the April 2004 and August 2004 
examinations, but denied hallucinations during the May 2004 
examination.  He stated that he had some delusions during the 
April 2004 examination, but did not indicate delusions at any 
point after that, and never indicated that his hallucinations 
or delusions were persistent.  His behavior was appropriate 
during the examinations.  The Veteran informed each of his 
examiners that he was abstaining from alcoholic beverages.  
With the exception of the April 2004 examination, the Veteran 
displayed good hygiene.  He did have some mild memory loss, 
but he did not have difficulty remembering his own name or 
that of his close relatives.  Further, the Veteran was not 
completely socially isolated.  Although the evidence suggests 
that at times he would close himself off from the world, and 
that he did not like being in crowds, he still maintained 
some personal relationships, including those with his brother 
and his brother's fiancee, as well as his friends from his 
time in Vietnam.  

The Board finds that the Veteran did experience moderate PTSD 
symptomatology, including nightmares and flashbacks related 
to his experience in Vietnam, alcoholism and drug abuse, 
social isolation, and panic attacks.  This symptomatology, 
however, does not support a finding of entitlement to a 100 
percent evaluation.

June 1, 2005 to August 31, 2005

VA records from the Martinsburg VA Medical Center indicate 
that the Veteran was hospitalized for treatment for his PTSD 
from June 1, 2005, until August 5, 2005.  Under 38 C.F.R. 
§ 4.29, a total disability rating is warranted when it is 
established that a service-connected disability has required 
hospital treatment at a VA hospital for a period in excess of 
21 days.  38 C.F.R. § 4.29.  Further, the rating is to be 
effective until the last day of the month of hospital 
discharge.  In this case, the Veteran was released August 5, 
2005.  The criteria are clearly met here, and a total 
disability rating (100 percent evaluation) is warranted from 
June 1, 2005, until August 31, 2005.

The Period Beginning September 1, 2005

The August 2005 discharge report from the Martinsburg VAMC 
concerning the Veteran's inpatient treatment there indicated 
that the Veteran had been admitted because of continuing 
problems with survival guilt, isolation, paranoia, disturbed 
sleep, nightmares, and flashbacks.  The report indicated that 
on admission, the Veteran was alert and oriented, with no 
suicidal ideation.  Upon discharge, the Veteran was "stable 
and competent."  The Veteran's discharge diagnoses included 
chronic PTSD.  His GAF score was 45 at the completion of the 
inpatient program.  This suggested serious symptoms.  DSM-IV 
at 47.

The Veteran was examined again on March 29, 2006.  The 
Veteran informed the examiner that he still lived with his 
brother and his sister-in-law.  He had some contact with his 
daughter.  The Veteran had been sober for the previous month, 
but had been drinking alcohol excessively prior to that time; 
the examiner determined that the Veteran's alcoholism was 
secondary to his PTSD.  The Veteran was continuing to receive 
outpatient treatment for his PTSD.  The Veteran continued to 
have recurrent and intrusive distressing recollections of 
Vietnam, and he avoided activities, places, and people that 
aroused recollections of Vietnam.  The Veteran stated that he 
did not trust anyone, and that he was socially isolated.  He 
had difficulty falling and staying asleep, irritability, 
hypervigilance, and an exaggerated startle response.  He 
experienced panic attacks.  The examiner's objective findings 
included that the Veteran was casually dressed during the 
examination, and that he was able to maintain his personal 
hygiene.  He was cooperative, with loud but unremarkable 
speech, blunted affect, and a depressed mood.  He was easily 
distracted.  His thought processes were logical and goal 
directed, and he was oriented to person, place, and time.  As 
to delusions, the examiner noted the Veteran was paranoid.  
He had mild sleep impairment.  The Veteran did not have 
inappropriate, obsessive, or ritualistic behavior.  He did 
not have suicidal or homicidal thoughts.  His memory was 
normal.  In conclusion, the examiner determined that his GAF 
score was 50, which indicated serious symptoms.  The examiner 
opined that the Veteran's psychosocial functioning had 
deteriorated since his last VA examination, including a 
relapse to alcohol as a form of self-medication, although he 
had not drunk alcohol during the preceding month.  One of his 
two close friends had died during the previous year.  

An August 2006 PTSD treatment report indicated that the 
Veteran presented with a neat and clean appearance.  He was 
pleasant and cooperative.  The examiner noted the Veteran to 
be logical and coherent, with clear thinking and no 
hallucinations or delusions.  His affect was full and 
appropriate to thought content.  His mood was mildly 
depressed, but he had no suicidal plans.  His memory was 
intact, and he was fully oriented, with good concentration 
and good insight.  The Veteran was drinking alcohol on an 
average of two to three times per week, approximately one to 
two alcoholic drinks on a typical day when he was drinking.  
He had not had six or more alcoholic drinks in a single day 
in the past year.  The examiner assigned a GAF score of 65, 
which represents that the Veteran had "[s]ome mild 
symptoms . . . [or] some difficulty in social, occupational, 
or school functioning . . . but [is] generally functioning 
pretty well, [and] has some meaningful interpersonal 
relationships."  DSM-IV at 46.

Again, the Board finds that a 100 percent evaluation is not 
appropriate based on the Veteran's symptomatology.  The 
Veteran was admitted to inpatient treatment immediately prior 
to this time period.  After his release from inpatient 
treatment, the Veteran did not demonstrate symptomatology 
that would warrant the increased evaluation.  During the 
period since September 1, 2005, the Veteran's reported 
symptomatology included some alcohol usage, distressing 
recollections of Vietnam, difficulty in maintaining focus, 
difficulty sleeping, irritability, hypervigilance, an 
exaggerated startle response, depressed mood, panic attacks, 
and paranoia.  

Applying the criteria provided in the schedule of ratings for 
mental disorders, the Veteran's symptomatology could warrant 
a 30 percent evaluation (depressed mood, panic attacks, and 
chronic sleep impairment), a 50 percent evaluation (blunted 
affect, panic attacks, disturbances of mood, difficulty in 
establishing and maintaining social relationships), or a 70 
percent evaluation (some irritability, inability to establish 
and maintain effective relationships).

The symptomatology, however, clearly does not meet the listed 
criteria for a 100 percent evaluation.  The Veteran did not 
have gross impairment of thought processes or communication.  
The Veteran's communication at the March 2006 examination was 
loud but unremarkable, and his thought processes were logical 
and goal-directed.  During the August 2006 mental health 
session at the VAMC, the Veteran was logical and coherent, 
and had "clear thinking."  The Veteran has not had 
persistent delusions or hallucinations.  The August 2006 
examiner noted no delusions or hallucinations.  The March 
2006 examiner noted that the Veteran was paranoid.  The 
evidence does not suggest that the Veteran's paranoia has 
been persistent.  At no time did the Veteran exhibit grossly 
appropriate behavior, and during this period he has 
repeatedly denied homicidal and suicidal ideation.  The 
Veteran has been able to perform the activities of daily 
living, and both the March and August 2006 reports indicated 
that the Veteran maintained his hygiene and appearance.  The 
Veteran has never been found to be disoriented to time or 
place during the pendency of his claim.  His memory has 
remained intact, as noted by both the March and August 2006 
reports.

His GAF scores have steadily increased, from a low of 45 upon 
his August 2005 release, to 50 in March 2006, and to 65 in 
August 2006.  The steady increase in GAF scores goes against 
a finding that the Veteran's PTSD has worsened to the point 
that it would warrant a 100 percent evaluation.  Further, the 
most recent GAF score of 65 indicated only mild 
symptomatology, which would not support a 100 percent 
evaluation.

The Board notes that the Veteran relapsed into alcoholism, 
and that his alcoholism is related to his PTSD.  This is not 
sufficient, however, even when taking the Veteran's other 
symptomatology into account, to warrant a 100 percent 
evaluation.  The Veteran has been able to keep himself sober 
for significant periods of time.  

The Board finds that an accurate rendering of the Veteran's 
PTSD symptomatology for the period beginning September 1, 
2005 suggests that his case is closer to a 50 percent 
evaluation than a 70 percent evaluation based strictly on the 
criteria applicable under the schedule of ratings.  Taking 
the Veteran's alcoholism into account, however, a 70 percent 
evaluation is warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any of the periods on appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides a potential 100 percent 
evaluation for PTSD, and, as explained above, the Veteran 
does not have the symptoms identified in the criteria for 
that 100 percent rating.  While the disability does cause 
occupational impairment and has required periods of 
hospitalization, the Board finds that such impairment is not 
sufficient, in this case, to warrant consideration of an 
extraschedular rating.  Further, the 70 percent schedular 
evaluation for PTSD, as well as the fact that VA has 
determined the Veteran is entitled to total disability based 
on individual unemployability (a finding based in part on the 
Veteran's PTSD), account for the effect of the condition on 
his employment.  The schedular evaluation adequately 
addresses the Veteran's disability and its effects on his 
employment.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately addressed by the 70 percent criteria, the 
Rating Schedule is not inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
PTSD.


ORDER

Entitlement to an evaluation in excess of 70 percent for the 
period of June 1, 2004 to May 31, 2005, is denied.

A 100 percent evaluation is granted for the period of June 1, 
2005 to August 31, 2005, under 38 C.F.R. § 4.29 for temporary 
hospitalization, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for the 
period beginning September 1, 2005 is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


